Citation Nr: 1425165	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On November 15, 2011, the Veteran presented testimony at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the November 2011 hearing is no longer employed at the Board.  In November 2012, the Veteran and his representative were informed that because the Veterans Law Judge who had conducted the November 2011 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different Veterans Law Judge. The Veteran was told that, if no response was received within 30 days, the Board would assume that another hearing was not desired.  To date, no response has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the instant matter was previously before it in March 2012, at which time it was remanded for further development.  Specifically, it was requested that the AOJ obtain all available relevant treatment records related to treatment of the Veteran at any VA facilities from 1985 forward.  In August and October 2012, the AOJ received from VA Medical Centers in Fresno and Menlo Park, California, all available records pertaining to treatment of the Veteran, which records reveal mental-health related treatment, to include several periods of psychiatric hospitalization.  In October 2012, the AOJ issued a supplemental statement of the case (SSOC) wherein it denied the Veteran's claim of service connection for an acquired psychiatric disorder.  Notably, the SSOC does not list the Fresno or Menlo Park treatment records under the evidence considered, nor does the AOJ's statement of reasons or bases reflect consideration of the information contained in these records.  As the records are relevant to the Veteran's current claim, as they indicate a long-standing history of mental health related problems and treatment, the Board finds that the matter must be remanded to ensure that the AOJ has given due consideration to this evidence in the first instance.  

As directed by the Board in its March 2012 action, the Veteran was afforded a VA examination, which examination was conducted on August 14, 2012.  Reviewing the VA examination report, it does not appear as though the Fresno or Menlo Park treatment records were before the examiner at the time of that examination.  Indeed, the Fresno VAMC records were received in the mailroom of the Appeals Management Center on August 12, 2014, and the Menlo Park records were not received until October 2012.  Moreover, in outlining the evidence of record, the examiner did not specifically reference any information contained in these records, despite going into considerable detail with regard to information contained in other relevant documents.  Accordingly, on remand, the Board finds that the AOJ should obtain from the examiner who conducted the August 2012 VA examination as addendum to the examination report, as set forth in the remand directives below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).

Lastly, the Board notes that a September 2003 VA treatment record indicates that the Veteran was then pursuing a claim with the Social Security Administration for disability benefits based on an inability to work due to depression.  It is not clear from the record whether such benefits were in fact awarded.  On remand, the AOJ should determine whether the Veteran is in receipt of SSA disability benefits and, if so, obtain any SSA records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ should also ensure that all relevant VA treatment records dated since September 2012 are associated with the claims folder.

2.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations, if conducted.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2013).

3. After completion of the development requested in paragraph 1 and 2 above has been completed and any received records have been associated with the claims folder, the AOJ should contact the VA examiner who performed the VA PTSD examination in August 2012 and obtain from him an addendum to his examination report.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.

The examiner should be asked to review the Fresno and Menlo Park VAMC treatment records previously obtained, as well as any treatment records obtained on remand, and provide a statement as to whether the evidence changes his opinion in any way, specifically discussing why or why not the Veteran's long-standing history of mental health related treatment supports the Veteran's claim of service connection.

If the examiner's opinion regarding nexus remains negative, the examiner should provide an extended rationale for his opinion regarding the likelihood that the Veteran's diagnosed anxiety disorder is related to his active military service, to include the Veteran's reports of physical abuse by his Sergeant, as discussed during his November 2011 hearing.  

The examiner should also indicate whether he agrees with the diagnosis of depressive disorder, as recorded in the VA treatment records and, if so, provide an opinion as to the likelihood that the Veteran's depressive disorder is related to service.  If the examiner concludes that the evidence fails to support a diagnosis of depressive disorder, the examiner should set forth specific reasons for his conclusion in this regard, which should be supported by citation to the evidence of record.

The examiner should also discuss whether the diagnoses of PTSD recorded in the VA treatment records are supported by the evidence of record.  In this regard, the examiner should consider the Veteran's reported stressor of physical abuse and indicate whether such stressor is sufficient to support a diagnosis of PTSD.  

The examiner should include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinions.

(If the August 2012 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide an opinion as to whether the Veteran suffers from any acquired psychiatric disorder, to include PTSD, and, if so, as to whether it is at least as likely as not that any diagnosed psychiatric disorder is related to the Veteran's period of military service.)

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  Readjudication of the Veteran's claims must reflect consideration of all evidence of record, to specifically include the information contained in treatment records from the Fresno and Menlo Park VAMCs.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

